Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaulieu (NPL), hereinafter Beaulieu.

Regarding claim 1, Beaulieu discloses a grill interface cover arranged to prevent adhesion of a lid to a base of the grill, wherein the lid includes a lid perimeter, and the base includes a base perimeter, the cover comprising:
a body (“foil”); and 
a perimeter (The perimeter of the foil),
wherein the body and the perimeter of the grill are configured to cover the lid perimeter and/or the base perimeter of the grill, and 
wherein the cover may be removably secured in place to the grill when the grill is not in use (See figure and description thereof provided below).

    PNG
    media_image1.png
    527
    418
    media_image1.png
    Greyscale

Regarding claim 3, Beaulieu discloses the grill interface cover of Claim 1, wherein the body and the perimeter are fabricated of a material sufficient to prevent adhesion of the lid to the base under cold and/or moist weather conditions (“To prevent your cooker from freezing shut in the near future. I found the best way was to place a layer of foil between the bottom section and lid”).

Regarding claim 4, Beaulieu discloses the grill interface cover of Claim 1, wherein the body and the perimeter of the cover are arranged to cover the base perimeter and a grate of the grill (See figure).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourlier (US 20140021314 A1), hereinafter Bourlier.

Regarding claim 1, Bourlier discloses a grill interface cover arranged to prevent adhesion of a lid to a base of the grill, wherein the lid includes a lid perimeter, and the base includes a base perimeter, the cover comprising:
a body (50); and 
a perimeter (60),
wherein the body and the perimeter of the grill are configured to cover the lid perimeter and/or the base perimeter of the grill, and 
wherein the cover may be removably secured in place to the grill when the grill is not in use (“As shown in FIG. 3, an exemplary support ring 50 may be positioned between the base 14 and the lid 16 of the cooking vessel 10 to minimize or eliminate undesirable interference between the base 14, the lid 16 and/or the heat seal sealing strips 32 and 34” paragraph [0024]).

    PNG
    media_image2.png
    465
    679
    media_image2.png
    Greyscale

Regarding claim 5, Bourlier discloses the grill interface cover of Claim 1, wherein the body and perimeter of the cover are arranged to cover only the base of the perimeter and not a grate of the grill (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu, in view of Altman (US 7716878 B1), hereinafter Altman.

Regarding claim 2, Beaulieu discloses the grill interface cover of Claim 1. 

Beaulieu does not disclose a strap coupled to the perimeter of the cover, wherein the strap enables adjustable and removable retention of the cover to the lid perimeter and/or the base perimeter.

However, Altman teaches a strap coupled to the perimeter of the cover, wherein the strap enables adjustable and removable retention of the cover to the base perimeter (“In FIG. 3 the cinch comprises mating clasp which can be fastened together. A band, 14, preferably an adjustable band, can be pulled tight thereby securing the cover” column 2, line 55).

    PNG
    media_image3.png
    296
    356
    media_image3.png
    Greyscale

In view of Altman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a strap coupled to the perimeter of the cover, wherein the strap enables adjustable and removable retention of the cover to the base perimeter as is taught in Altman, in the grill interface cover disclosed by Beaulieu because Altman states “an adjustable band, can be pulled tight thereby securing the cover.” Therefore, including the strap of Altman will provide a more secure arrangement.

Regarding claim 7, Beaulieu discloses the grill interface cover of Claim 1. 

Beaulieu does not disclose a cinching member of the perimeter to removably retain the cover to the base of the grill.

However, Altman teaches a cinching member of the perimeter to removably retain the cover to the base of the grill (“In FIG. 3 the cinch comprises mating clasp which can be fastened together. A band, 14, preferably an adjustable band, can be pulled tight thereby securing the cover” column 2, line 55).

In view of Altman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a strap coupled to the perimeter of the cover, wherein the strap enables adjustable and removable retention of the cover to the base perimeter as is taught in Altman, in the grill interface cover disclosed by Beaulieu because Altman states “an adjustable band, can be pulled tight thereby securing the cover.” Therefore, including the strap of Altman will provide a more secure arrangement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu, in view of Wangler (US 20160183727 A1), hereinafter Wangler.

Regarding claim 6, Beaulieu discloses the grill interface cover of Claim 1. 

Beaulieu does not disclose wherein the cover is fabricated of a stretchable material.

However, Wangler teaches wherein the cover is fabricated of a stretchable material (“To use, the operator simply opens the cover and stretches it over the top of the grill. The cover opening is elasticized, so that is conforms to the grill” paragraph [0004]).

    PNG
    media_image4.png
    340
    513
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    508
    436
    media_image5.png
    Greyscale

In view of Wangler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the cover is fabricated of a stretchable material as is taught in Wangler, in the grill interface cover disclosed by Beaulieu because Wangler states “The sack-like grill cover has a relaxed, un-stretched, state, which is convenient for folding and storing the cover” (paragraph [0004]). Therefore, including the stretchable material will simplify storage of the cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Danielson (US 3295577 A) 

    PNG
    media_image6.png
    220
    444
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    248
    470
    media_image7.png
    Greyscale

Peterson (US 5882320 A)

    PNG
    media_image8.png
    342
    522
    media_image8.png
    Greyscale


 Zwolinski (US 20050046124 A1) “The present invention encompasses a vehicular weatherseal having enhanced freeze release capability, without introducing excessive complexity to the weatherseal. In one configuration, the vehicular weatherseal includes a sealing surface for contacting a confronting surface of the vehicle, the sealing surface defined by at least one freeze release strip, a first polymeric material laterally bounded by a different second polymeric material, the first polymeric material exhibiting a reduced adhesion or bonding to frozen water. The present weatherseal functions to reduce bonding to frozen water, wherein the frozen water can result from either standing water or condensation” paragraph [0013]
Fontanilla (US 7093878 B1) 

    PNG
    media_image9.png
    418
    750
    media_image9.png
    Greyscale

Driscoll (US 20210353100 A1) “Depending upon different embodiment of the flexible cover body 1, the present invention can further comprise at least one fastening strap. More specifically, the at least one fastening strap is externally connected onto the outer silicone layer 4 and positioned adjacent to a bottom edge of the flexible cover body 1. As a result, the at least one fastening strap is able to crimp the bottom edge of the flexible cover body 1 to prevent accidental displacement of the present invention that can cause by high wind” paragraph [0015]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762